DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 8 and 10-18 are pending in the application.  Claims 1-7 and 9 have been cancelled.
Amendments to the claims 8, 10, 13-18, filed on 10 September 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 10 September 2021, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 10 September 2021, regarding the 35 U.S.C. §103 rejections of claims 10, 13, 14, and 18 made of record over Weston in view of Campman and Rupp, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 10 September 2021, regarding the 35 U.S.C. §103 rejections of claims 8, 11, and 12 made of record over Weston in view of Campman and Rupp, have been fully considered but are deemed unpersuasive.

Applicants argue that Weston fails to disclose that the pattern of the plurality of wavy intersecting and raised polymer strands are adhered or bonded to the top surface of the membrane in a continuous pattern; wherein Weston discloses at most, that the two separate layers are attached in a discontinuous manner (i.e. not continuously adhered over significant surface area).  The examiner respectfully disagrees.  Firstly, the claim as written doesn't explicitly recite bonding or adhering the pattern in a continuous manner to the membrane.  Secondly, in that Weston discloses that the two separate layers can be attached to one another (even though discontinuously) ([0036] of Weston) the limitation of having "a pattern [...] adhered to the top surface of the membrane and raise above the top surface of the membrane, such that the pattern [...] is bonded to the top surface of the membrane".
Therefore, in light of applicants' arguments, it is the decision of the examiner that the rejection of claims 8, 11, and 12 over Weston in view of Campman and Rupp are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 8 is objected to because of the following informalities:  
With Regards to Claim 8:  Instant claim 8 recites "such that the pattern of the plurality of wavy intersecting and raised polymer strands are bonded to" on lines 9 to 10; recommend correcting this to read as "such that the pattern of the plurality of wavy intersecting and raised polymer strands is[[are]] bonded to".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al. (US 2009/0075033 A1) in view of Campman et al. (US 4,325,999 A) and Rupp (US 3,321,348 A).
Regarding Claim 8:  Weston discloses a multiple sheet building wrap that comprises: a moisture vapor permeable water-resistive barrier (which is considered equivalent to the claimed "membrane"); and an intervening layer comprising a porous, liquid permeable sheet that is a nonwoven sheet; wherein the water resistive barrier and the intervening layer are not fully adhered, so that a drainage space is provided between the water resistive barrier and the intervening layer through which liquid water can pass ([0009]-[0011] of Weston).  Specifically, Weston provides for --a house wrap comprising a membrane--.
Weston fails to disclose --entirely disposed above the top surface of the membrane, a pattern of a plurality of wavy, intersecting and raised polymer strands
Campman discloses a bias fabric comprising a fabric, wherein a plurality of offset yarns (which are considered equivalent to the claimed "plurality of wavy, intersecting and raised polymer strands") are laid across the width of the fabric at 45° relative to the long axis of the fabric, the yarns extending back and forth between opposing edges of the fabric in the same pattern arrangement (figures 1, 8, [Col. 1: li. 6-10], [Col. 2: li. 61 to Col. 4: li. 2], [Col. 4: li. 61-68], and [Col. 6: li. 3-37] of Campman); which meets the claimed --pattern of a plurality of wavy, intersecting and raised polymer strands--.  Campman further discloses that the yarns form a unique diamond-shaped fabric comprising a plurality of joined triangles (figure 1, and [Col. 3: li. 36 to Col. 4: li. 2] of Campman).  It is further disclosed by Campman that the yarns are secured around an upstanding pin before extending across in the opposite direction ([Col. 3: li. 36-46] of Campman; wherein the portion contacting the pin would form a curved segment, which is considered equivalent to the claimed "local minima").
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the fabric of Campman as the "intervening layer" of the house wrap disclosed by Weston in order to have --entirely disposed above the top surface of the membrane, a pattern of a plurality of wavy, intersecting and raised polymer strands--.  One of ordinary skill in the art would have been motivated to have incorporated the fabric of Campman as the "intervening layer" of the house wrap disclosed by Weston, from the stand-point of producing improved bias fabrics of the type well suited for reinforcing applications such as fiber reinforced plastic compositions for structural applications ([Col. 2: li. 51-55] of Campman).
Campman fails to disclose the stands are --polymer strands
Rupp discloses a bias fabric comprising a plurality of plastic strands (figure 1, [Col. 1: li. 42-51], and [Col. 6: li. 30-35] of Rupp).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the plastic strands of Rupp as the strands of Campman in order to have --polymer strands--.  One of ordinary skill in the art would have been motivated to have incorporated the plastic strands of Rupp as the strands of Campman, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 11:  Weston in view of Chapman and Rupp discloses the claimed house wrap, but does not explicitly recite that --the pattern of the plurality of wavy, intersecting and raised polymer strands comprises at least one bridge defined by a length of a bridge portion of at least one of the plurality of wavy, intersecting and raised polymers strands being extended above the top surface of the membrane and not in contact with the membrane such that a water drainage channel is provided under the at least one bridge by a gap defined between the at least one bridge and the top surface of the membrane--.  However, a person having ordinary skill in the art at the time the invention was made, would have recognized that when the polymer strands cross over an adjacent polymer strand (the overlapping portion of the strand being considered equivalent to the claimed bridge) there will be some local portion of the overlapping polymer strand immediately adjacent the intersection point that would not be contacting the underlying membrane (said non-contacting local portion forming an open space which is considered equivalent to the claimed "gap") ([0009]-[0011] of Weston; figure 1, [Col. 3: li. 20 to Col. 4: li. 2], and [Col. 6: li. 3-37] of Campman
Regarding Claim 12:  Weston in view of Chapman and Rupp discloses the plurality of wavy, intersecting and raised polymer strands comprises four polymer strands (figure 1 of Campman).

Allowable Subject Matter
Claims 10 and 13-18 are allowed.
With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to the closest prior art of record Weston et al. (US 2009/0075033 A1):  The indicated prior art, while providing for --a house wrap--; does not provide any disclosure or teachings for a person to have made --a water drainage channel is provided by a gap along a length of the polymer strand of at least one of the plurality of wavy, intersecting and raised polymer strands, while the pattern of the plurality of wavy, intersecting and raised polymer strands extends from a location where the pattern begins adjacent to the beginning of the membrane to a location where the pattern ends adjacent to the end of the membrane-- {instant claim 10}.  (In the instant case, the allowable subject matter pertains to "a water drainage channel provided by a gap along a length of the polymer strand between the beginning and end of the membrane" {instant claim 10}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Weston with any other prior art of record would have provided sufficient motivation for a person having ordinary skill .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781